      Case 2:20-cv-00755-JAT Document 128 Filed 09/13/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Mark E Stuart, et al.,                             No. CV-20-00755-PHX-JAT
10                  Plaintiffs,                         ORDER
11   v.
12   City of Scottsdale, et al.,
13                  Defendants.
14
15          At Doc. 123, Plaintiffs filed a motion for reconsideration. Plaintiffs’ now move for
16   the Court to reclassify their motion for reconsideration as a motion to alter or amend
17   judgment under Federal Rule of Civil Procedure 59(e). (Doc. 127). Plaintiffs mistakenly
18   believe a “judgment” was entered at Doc. 119. It was not.
19          The Order at Doc. 119 did not resolve all claims between all parties; therefore,
20   without the express findings required by Federal Rule of Civil Procedure 54(b), the Clerk
21   of the Court could not enter a judgment. The Court made no such findings in this case.
22   Accordingly, no judgment was entered. See Fed. R. Civ. P. 58 (“Every judgment … must
23   be set out in a separate document….”). Consistent with the Federal Rules of Civil
24   Procedure, the Order at Doc. 119 expressly stated, “Because other claims remain, the Clerk
25   of the Court shall not enter judgment at this time.” (Doc 119 at 11).
26          Because no Rule 54(b) findings were made and no judgment was entered,
27          …any order or other decision, however designated, that adjudicates fewer
            than all the claims or the rights and liabilities of fewer than all the parties
28          does not end the action as to any of the claims or parties and may be revised
            at any time before the entry of a judgment adjudicating all the claims and all
      Case 2:20-cv-00755-JAT Document 128 Filed 09/13/21 Page 2 of 2



 1          the parties’ rights and liabilities.
 2   Fed. R. Civ. P. 54(b).
 3          Thus, the filing at Doc. 123 is appropriately classified as a motion for
 4   reconsideration. The Court has not ordered Defendants to respond. See L.R. Civ. 7.2(g).
 5          Based on the foregoing,
 6          IT IS ORDERED that the motion to classify Doc. 123 as a motion under Federal
 7   Rule of Civil Procedure 59(e) (Doc. 127) is denied.
 8          Dated this 13th day of September, 2021.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -2-
